Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Pereira on 11/19/2021.
The amended claims are listed below.
Claims 1-9: (Cancelled) 
Claims 16-20: (Cancelled)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 11/04/2021 has been entered. Claims 10-15 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 09/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2019 is withdrawn. However, claims 1-9 and 16-20, directed to distinct inventions withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 

Priority
This application is a CIP of PCT/KR2017/010489 filed on 09/22/2017 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0067915 filed on 05/31/2017 and REPUBLIC OF KOREA 10-2017-0010540 filed on 01/23/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. KR 10-2017-0010540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 14 recites “the salt of 6'-sialyllactose, Formula 2”, which is not disclosed or supported by the prior-filed Application No. KR 10-2017-0010540. Thus, the priority date of claim 14 is 05/31/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/05/2021 has been considered.

Withdrawn Claim Rejections
The rejection of claims 10-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 06/04/2021, is withdrawn in view of amended claim 10. Claims 11-15 depend from claim 10.
The rejection of claims 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 06/04/2021, is withdrawn in view of amended claim 10. Claims 11-15 depend from claim 10.
The rejection of claims 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Defrees et al., as set forth on pages 5-7 of the Non-Final Rejection mailed on 06/04/2021, is withdrawn in view of amended claim 10. Claims 11-15 depend from claim 10.
The rejection of claims 10-15 under 35 U.S.C. 103 as being unpatentable over by Scott et al. in view of Sgambato et al. and Russo et al., as set forth on pages 8-12 of the Non-Final Rejection mailed on 06/04/2021, is withdrawn in view of amended claim 10. Claims 11-15 depend from claim 10.

Allowable Subject Matter
The amended claim 10 is allowed. Claims 11-15, depending from claim 10, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 10, directed to A method of promoting cartilage formation or inhibiting cartilage destruction in osteoarthritis, the method comprising administering a therapeutically effective amount of a composition  Defrees et al. (WO 1998048817, published on November 5, 1998) disclosed a methods for inhibiting angiogenesis in a mammal by administering to a patient an effective amount of a sialic acid or a glycoside of sialic acid. Sialyl glycoside compounds that have anti-angiogenic activity typically have a formula: sialic acid-Z-R-P, wherein the compound is a 2,3-sialoside or a 2,6-sialoside, wherein the sialoside is sialyl lactose. Exemplary sialic acid glycosides include 2,3-sialosides. In one embodiment, the 2,3-sialoside is sialyl lactose. Sodium (5-Acetamido-3,5-dideoxy-α-D-glycero-D-galacto-2-nonulopyranosonate)-(2-3)-O-(ß-D-galactopyranosyl)-(1-4)-O-D-glucopyranose (= 2,3-sialyl lactose sodium salt) is synthesized by Galß1,4GlcNAc α2,3 sialyltransferase to afford pure sialyl lactose. Further exemplary enzymes include Gal-ß-1,4-GlcNAc α-2,6 sialyltransferase. The methods and pharmaceutical compositions are also useful for treating conditions that are associated with undesirable angiogenesis. Rheumatoid arthritis, osteoarthritis, chronic inflammation (including ulcerative colitis, Crohn's disease, and Bartonellosis), atherosclerosis, and hemangioma are also associated with undesirable angiogenesis and thus are treatable using the methods (page 4/49, lines 4-6 and 15-18; page 42/49, lines 7-9; page 43/49, lines 8-10; page 31/49, lines 23-33; page 10/49, line 6; page 15/49, line 8; page 30/49, lines 1-8; page 46/49, lines 14-16). Scott et al. (US Patent Application Publication No. 2012/0294946, published on November 22, 2012) disclosed a method comprising: providing sialic acid or analogs thereof to a cell, wherein the sialic acid or analogs are presented on a substrate such that a pro-inflammatory response in a cell is suppressed or an anti-inflammatory response is increased in a cell. In embodiments, the method can be used for the treatment of diseases including; rheumatoid arthritis or Systemic lupus erythematosus (SLE). More preferably the sialic acid alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (= 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (= 3'-sialyllactose). The pharmaceutical compositions are preferably administered to an individual in a "therapeutically effective amount", this being sufficient to show benefit to the individual. Nanoparticle Activation and Conjugation with Sialic Acid: nanoparticles were resuspended at 1 mg ml-1 in phosphate buffered saline (PBS, which contains sodium). Sialic acid solution was added to a 1 ml suspension of activated nanoparticles and incubated at 4 degrees C overnight. Finally, solutions were centrifuged at 10 degrees C and resuspended in PBS to remove excess of unconjugated sialic acid (page 18/27, [0005 and 0006]; page 21/27, [0036]; page 22/27, [0056]; page 23/27, [0084]; page 25/27, [0107]). Sgambato et al. (ACS Appl. Mater. Interfaces 8:14952-14957, 2016) disclosed that 3′-sialyllactose (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) significantly upregulates the expression of RUNX2 and ALP, well-known markers of osteogenesis, whereas 6′-sialyllactose (
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
) up-regulates the expression of chondrocyte marker ACAN. Sialoside epitopes on collagen surface represent a suitable support for mesenchymal stem cells (MSCs) adhesion and cell proliferation. The α-2 → 6 and α-2 → 3 sialosides found on glycoproteins exposed on cell surfaces have function in osteogenesis, in angiogenesis, or in the regulation of complement system response (page 14952, Abstract; page 14953, Figure 1; page 14954, left col., para. 4). Russo et al. (Chem. Eur. J. 22:13380-13388, 2016) disclosed that preliminary biological assays were performed implanting unglycosylated and glycosylated collagen films in osteoarthritic animal models. Loss of spontaneous mobility is usually a consequence of joint osteoarthritis, due to cartilage damage. The Walking Track Analysis (WTA) evidenced that neoglycosylated collagen was more effective in promoting motor functional recovery than the collagen itself. These results indicate that small carbohydrate epitopes might influence cartilage repair. The same chemical procedure with 3’-sialyllactose and 6’-sialyllactose afforded scaffolds 16 and 17. The 3’-sialoside (scaffold 17) significantly upregulates the expression of RUNX2 and ALP, known markers of osteogenesis, whereas the 6’-sialoside (scaffold 16) up-regulates the expression of chondrocyte marker ACAN (page 13386, right col. para. 1 and 3; left col., para. 5; page 13387, left col., para. 1). However, the references did not teach or suggest the active step “the effective amount is determined by increased expression of type II collagen (Col2a1), increased Sox-9 activity, and/or decreased expression of matrix metalloproteinase3 (Mmp3) or matrix metalloproteinase13 (Mmp13)”, required by claim 10 and supported by Fig. 4-9 in the Drawings. The link of claimed effective amount and expression of gene was not known at the time of filling this application, thus, there is no motivation to carry out the claimed active step to define the effective amount. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623